Opinion,
Mr. Jusíice Green:
When this case was here before : Chartiers Tp. v. Langdon, 114 Pa. 541, we held that the township was not required either to make or repair footwalks, and was therefore not liable for accidents happening by reason of negligence in the construction or maintenance of such sidewalks. We see nothing in the present case to change our views on that subject. There is no general statutory duty requiring townships to make footwalks, and there is no particular statute on that subject applicable to Chartiers township, except the act of April 2, 1869, P. L. 625. But that act does not impose any duty, either of construction or maintenance, on the township, as we distinctly held in the case above referred to. It is not necessary to repeat the reasoning of that decision. It is entirely satisfactory to us, and controls the present case.
It is thought that the fact that the defendant Clinton, being a supervisor, built the footwalk in question, changes the case, and presents a different question from the one then decided. But we do not so consider it. The acts of Clinton, although he was a supervisor, cannot bind the township, unless within the scope of his authority to bind it. But the act of 1869 gave him no such authority, and he had none under any other law. As we said before: “The act does not empower the super•visors to make footwalks, or keep them in repair; it authorizes, not requires tax-payers to make footwalks; and, if they do make them, it is their duty to keep them in repair.” The ev*85idenee simply shows that Clinton, at the solicitation of the plaintiff and others, citizens and tax-payers of the township, built the footwalk in question, and paid for it out of the tax money of the township. But this tax money, so far as it came from the citizens who were urging him to build the footwalk, might be withhold from the township by the tax-payers, and appropriated to this very purpose, under the act of 1869 ; and tlxis is precisely what they threatened to do, if Clintoix did not build the footwalk. In these circumstances, and under the impulse of this threat, Clinton did build the footwalk, and he was supervisor at the time. But it is too plain for argument that in doiixg so he was merely acting as the agent of those taxpayers ; aixd neither they xxor he could, by any actioix of theirs, impose upon the towrxship a liability to which the towixship was xxot subject by law. We are clearly of opinion that the defendant’s third point should have been affirmed, and a verdict directed in favor of the defendant.
There is xxo aspect of the testimony in which Clinton can be held liable individually for the accident to the plaintiff. He was not sxxbject to any duty of repair as an individual. That duty rested upon the persons who dii-ected him to build the footwalk. Wheix he built it, he complied with their demand upoxx him ; but he did not thereby become subject to a duty of keeping the footwalk ixx repair, either in his official character as supervisor or as an individual. He had no custody of the foot-walk, and had no more to do with its preservation thaix any other citizen.
Judgment reversed.